Appellant’s truck was parked alongside a curb. An opening on the side of the truck was exposed to traffic on the roadway. According to the evidence, appellant was either standing on the roadway and reaching into the truck through the side opening, or was backing out from the inside of his truck. He was injured by respondents’ bus as it was passing the truck. Judgment, entered in favor of respondents after a trial by the court without a jury, unanimously affirmed, with costs. If there was error in the admission in evidence of the decree of divorce, it did not affect a substantial right of appellant. (Civ. Prac. Act, § 106.) Present — Carswell, Acting P. J., Adel, Nolan and Sneed, JJ.